FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 28, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 20-3004
                                               (D.C. No. 2:06-CR-20122-KHV-JPO-1)
JOSEPH M. UMAN,                                               (D. Kan.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.**
                  _________________________________

      This matter is before the court on the “Joint Motion for Summary

Disposition/Affirmance.” The parties jointly move for summary affirmance of the

district court’s judgment based on this court’s recent published decision in United

States v. Salazar, 987 F.3d 1248 (10th Cir. 2021), en banc reh'g denied Apr. 12,

2021. The parties acknowledge that this court’s decision in Salazar resolves

Defendant-Appellant Uman’s appeal in the government’s favor, but the parties note


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          Because this matter is being decided on a joint motion for summary
affirmance, the panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(f);
10th Cir. R. 34.1(G). The case is therefore submitted without oral argument.
that Mr. Uman preserves the issue on appeal for review in the United States Supreme

Court.

         Accordingly, the joint motion for summary affirmance is GRANTED. Based

on this court’s decision in Salazar, the judgment of the district court is AFFIRMED.

         The Clerk is directed to issue the mandate forthwith.


                                             Entered for the Court



                                             Per Curiam




                                             2